693 N.W.2d 815 (2005)
472 Mich. 873-882
People
v.
Williams.
Docket No. 126956, COA No. 239662.
Supreme Court of Michigan.
March 11, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the July 9, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed whether People v. Chavies, 234 Mich.App. 274, 593 N.W.2d 655 (1999), correctly held that MCL 780.131 does not apply to a defendant who was on parole at the time of the offense with which the defendant is charged. The parties may file supplemental briefs within 28 days of the date of this order.